DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on January 20 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Display Backlight Unit with Lightguide having First and Second Prism Patterns

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A display device includes a display panel for displaying an image; a light guide plate overlapping the display panel, and having a light exit surface, a bottoms surface opposite the exit surface, and a plurality of edge surfaces; and a  and configured to project light into a first of the edge surfaces of the light guide.  The bottom surface includes a plurality of diffusion parts defining an activation area adjacent to a second of the edge surfaces opposite the first edge surface, and a plurality of functional pattern parts defining a pattern area adjacent to the first edge surface, such that the functional pattern parts overlap a space between adjacent light sources, respectively, when viewed in a first direction heading from the light source part to the first edge surface.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diffusion pattern parts having the top and bottom surfaces defined in dependent claim 9, the lengths of the second patterns defined in dependent claim 15, and the functional pattern parts having the top and bottom surfaces defined in dependent claim 16, must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
	
Claim Objections
Claims 1 and 6 are objected to because they contains certain language informalities. For example:
line 14 of independent claim 1 should read “wherein the functional pattern part overlaps a 
line 4 of dependent claim 6 should read “wherein the normal pattern part has a flat surface parallel to the virtual”.

The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S. Pat. 9,891,367).

Regarding independent claim 1, KIM et al. discloses a display device 100 (as seen in Figure 1) including a display panel 120 (as seen in Figure 1) configured to display an image (inherent, as such is the function of such devices); a backlight unit 10 (as seen in Figure 1) having a light guide plate 150 (as seen in Figure 1) having a light exit surface (top surface, as seen in Figure 1) facing the display panel 120 (as seen in Figure 1), a bottom surface (as seen in Figure 1) opposed to the light exit surface (as seen in Figure 1), a light incident surface (edge surface proximate element 160, as seen in Figure 1) connecting the bottom surface and the light exit surface (as seen in Figure 1), and a light facing surface (edge surface opposite the edge surface proximate element 160, as seen in Figure 1) opposed to the light incident surface (as seen in Figure 1); and a light source part 160 (as seen in Figure 1) with a plurality of light sources 161 (as seen in Figure 1) configured to provide light to the light incident surface and spaced apart from each other (as seen in Figure 1), wherein the bottom surface includes an activation area 200 (as seen in Figure 2) adjacent to the light facing surface (as seen in Figure 2) and a pattern area 300 (as seen in Figure 2) adjacent to the light incident surface (as seen in Figure 2); diffusion pattern parts 210 (as seen in Figure 2) disposed in the activation area 200 (as seen in Figure 2); and a functional pattern part 310 (as seen in Figure 2) disposed in the pattern area 300 (as seen in Figure 2), wherein the functional pattern 310 part overlaps a spaced space between adjacent light sources 161 when viewed in a first direction (direction substantially normal to element 161 to the light incident surface (as seen in Figure 2). 

Regarding dependent claim 2, KIM et al. further discloses each of the diffusion pattern parts 210 include a base layer (dotted line over elements 210, as seen in Figure 3) on the bottom surface and a plurality of first patterns 210 (each row of elements 210 substantially parallel to element 163, as seen in Figure 2), each of the first patterns 210 extending in the first direction (as seen in Figure 2) and arranged in a second direction (direction substantially parallel to element 163, as seen in Figure 2) intersecting the first direction (as seen in Figure 2), wherein each of the first patterns 210 has a protruding shape protruding from a virtual reference surface corresponding to a boundary between the base layer and the first patterns 210 in a third direction (direction substantially normal to the bottom surface, as seen in Figure 2) intersecting each of the first and second directions (as seen in Figure 2). 

Regarding dependent claim 3, KIM et al. further discloses the protruding shape of each of the first patterns 210 has one of an elliptical shape and a triangular shape (substantially elliptical shape, as seen in Figure 3). 

Regarding dependent claim 4, KIM et al. further discloses the first patterns 210 are spaced by a predetermined gap from each other (distance between elements 210, as seen in Figure 2), and a portion of the base layer between the first patterns 210 is exposed (as seen in Figure 3). 

Regarding dependent claim 10, KIM et al. further discloses the functional pattern part 310 is provided in plurality (as seen in Figure 2), and the plurality of functional pattern parts 310 overlap the spaced space between the light sources 161 (as seen in Figure 2).

Regarding dependent claim 11, KIM et al. further discloses an overlapped area between the activation area 200 and the display panel 120 is greater than an overlapped area between the pattern area 300 and the display panel 120 in a plan view (as evidenced by Figure 2). 

Regarding independent claim 12, KIM et al. discloses a backlight unit 100 (as seen in Figure 1) including a light guide plate 150 (as seen in Figure 1) having a light exit surface (top surface, as seen in Figure 1) through which light is outputted (see lines 6062 of column 6), a bottom surface (as seen in Figure 1) opposed to the light exit surface (as seen in Figure 1), a light incident surface (edge surface proximate element 160, as seen in Figure 1) connecting the bottom surface and the light exit surface (as seen in Figure 1), a light facing surface (edge surface opposite the edge surface proximate element 160, as seen in Figure 1) opposed to the light incident surface (as seen in Figure 1), first and second side surfaces (edge surfaces extending from the surface proximate element 160, to the opposite edge surface, as seen in Figure 1) connecting the light incident surface and the light facing surface and opposed to each other (as seen in Figure 1), wherein the bottom surface includes an activation area 200 (as seen in Figure 2) and a pattern area 300 (as seen in Figure 2) adjacent to the activation area 200 (as seen in Figure 2); a light source part 160 (as seen in Figure 2) 161 configured to provide light to the light incident surface (as seen in Figure 2) and spaced apart from each other in one direction (direction substantially parallel to element 163, as seen in Figure 2); a diffusion pattern part 210 (as seen in Figure 2) disposed in the activation area 200 (as seen in Figure 2) and having a plurality of first patterns 210 (each row of elements 210 substantially parallel to element 163, as seen in Figure 2), each of the first patterns 210 extending in one direction (direction substantially normal to element 163, as seen in Figure 2) on the bottom surface (as seen in Figure 2) and arranged in a cross direction (direction substantially parallel to element 163, as seen in Figure 2) intersecting the one direction (as seen in Figure 2); and a functional pattern part 310 disposed in the pattern area 300 and including a plurality of second patterns 310 (each group of element 310, as seen in Figure 2), wherein each of the second patterns 310 extends in the one direction (as seen in Figure 2) and is arranged in the cross direction (as seen in Figure 2) 

Regarding dependent claim 13, KIM et al. further discloses the functional pattern part 310 does not overlap the light sources 161 when viewed in the cross direction from the light source part 160 to the light incident surface (as seen in Figure 2). 

Regarding dependent claim 14, KIM et al. further discloses lengths of the second patterns 310 in the one direction gradually increase or decrease as moving in the cross direction (as seen in Figure 2). 

Regarding dependent claim 17, KIM et al. further discloses each of the first patterns 210 has a protruding shape protruding from a virtual reference surface (dotted line over elements 210, as seen in Figure 3) defined in the diffusion pattern part 210 in a 

Regarding dependent claim 19, KIM et al. further discloses the protruding shape of each of the first patterns 210 has one of an elliptical shape and a triangular shape (substantially elliptical shape, as seen in Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Pat. 9,891,367).

Regarding dependent claim 5, KIM et al. individually discloses all the limitations of the claim, as previously detailed, further disclosing the functional pattern part 310 including a plurality of second patterns 310 (each of the groups of elements 310, as seen in Figure 2).
KIM et al. fails to explicitly disclose each of the second patterns 310 has a substantially same shape as each of the first patterns 210. 
310 might have a circular cone, triangular pyramid or quadrangular pyramid cone shape, but it is not limited to such shapes (see, for example, lines 36-38 of column 8).  In addition, the examiner takes Official Notice of the precise shape and geometry of prismatic elements, such as the diffusion pattern parts 210 and functional pattern parts 310 of KIM et al., being old and well known in the illumination art to provide predictable light redirecting and modifying effect.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply the first patterns 210 and the second patterns 310 has a as each of in the patented apparatus of KIM et al. to have substantially the same shape, to obtain the predictable result of enabling the apparatus to provide a desired illumination pattern necessitated by the specific requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 8, KIM et al. individually discloses all the limitations of the claim, as previously detailed, except a length of each of the first patterns 210 in the second direction gradually increases or decreases as moving in a direction from the light incident surface to the light facing surface. 
However, the examiner takes Official Notice of the use and advantages of varying the density of prismatic elements on light guide surfaces in response to distance from a light incident surface, specifically varying the length of each element, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply vary the length of the first patterns 210 in the patented apparatus of KIM et al., to obtain the predictable result of enabling the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 20, KIM et al. individually discloses all the limitations of the claim, as previously detailed, except each of the second patterns 310 has a substantially same shape as each of the first patterns 210.
However, KIM et al. teaches elements 310 might have a circular cone, triangular pyramid or quadrangular pyramid cone shape, but it is not limited to such shapes (see, for example, lines 36-38 of column 8).  In addition, the examiner takes Official Notice of the precise shape and geometry of prismatic elements, such as the diffusion pattern parts 210 and functional pattern parts 310 of KIM et al., being old and well known in the illumination art to provide predictable light redirecting and modifying effect.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply the first patterns 210 and the second patterns 310 has a as each of in the patented apparatus of KIM et al. to have substantially the same shape, to obtain the predictable result of enabling the apparatus to provide a desired illumination pattern necessitated by the specific requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ohkawa (U.S. Pat. 6,746,129), Tamura et al. (U.S. Pat. 6,904,225), Huang (U.S. Pat. App. Pub. 2004/0184257), Leu et al. (U.S. Pat. 6,991,359), Han et al. (U.S. Pat. 7,139,048), Lee et al. (U.S. Pat. App. Pub. 2008/0025686), Lee et al. (U.S. Pat. 7,478,939), Byun et al. (U.S. Pat. 7,637,646), Yang et al. (U.S. Pat. 7,905,649), Kim et al. (U.S. Pat. 7,976,207), Chiu et al. (U.S. Pat. 8,366,308), and Koike et al. (U.S. Pat. 9,798,068) disclose display backlight units including a light guide plate having a light output surface, a bottoms surface opposite the output surface, a first edge surface, a second edge surface opposite the first edge surface, and two opposite additional edge surfaces extending between the first and second edge surfaces; a lamp unit including a plurality of discrete spaced apart light sources configured to project light into the first edge surface; a plurality of first prismatic elements formed on the bottom surface proximate the second edge surface and defining a first pattern; and a plurality of second prismatic elements formed on the bottom surface, proximate the first edge surface, and arranged to overlap a space between the discrete light source when viewed in a direction normal to the first edge surface. Some disclose at least one of the first prismatic elements and the second prismatic elements arranged with a varying density according to distance to a corresponding one of the discrete light sources, multiple different shapes for the first and second prismatic elements, or the first and second prismatic elements having the same shape.

Allowable Subject Matter
Claims 6, 7, 9, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/Ismael Negron/
Primary Examiner, AU 2875